Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on March 15, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1, 10, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In response to the Applicant’s argument pertaining to “Therefore, even assuming, arguendo, that the cited references are properly combinable, it is respectfully submitted that the cited references at least fail to teach, suggest, disclose, or otherwise render obvious that the load current regulator includes two transistors connected to one another in series configured and adapted to switch OFF or ON together, as recited in amended Claim 1.” The Examiner respectfully disagrees. Kim et al teaches “the load current regulator includes two transistors connected to one another in series configured and adapted to switch OFF or ON together” a load current regulator, (Fig 2, col 6, ln 67 – col 7, ln 1 – 2) the controller 230, regulates the current through the transistors 251 and 253 by turning them on or off individually or together. The controller uses PWM to perform this function. It would be obvious for one of ordinary skill to combine the teaching of Thrap and Kim et al to teach the limitations of amended claim 1.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 9, 10, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thrap (US6614231 B2) (herein after Thrap), and further in view of Kim et al (US9634512B1) (herein after Kim et al).

In re claim 1 Thrap teaches, a regenerative load system, comprising: a voltage input; (Fig 1, col 2, ln 5-7 Referring to FIG. 1, shown is a simplified diagram of a high efficiency electronic load (HEEL) with an alternating current AC input; Fig 2, col 2, ln 27-28 Power is applied to the UUT 5 through the AC input 25, 30) a load current regulator electrically connected to the voltage input; (Fig 1, col 2, ln 7-10 A switch mode power factor corrected (PFC) input rectifier circuit 10 receives an AC voltage input 75 and produces a high voltage positive and negative direct current (DC) voltage output 80); a fly back rectifier electrically connected to the load current regulator; (Fig 1, col 2, ln 10-13 A high frequency switching inverter 15 has an input 85 coupled to the high voltage positive and negative DC voltage output 80) and a current output electrically connected to the fly back rectifier. (Fig 1, col 2, ln 10-17 A high frequency switching inverter 15 has an input 85 and produces an AC output 90. An output filter 20 has an input 95 coupled to the AC output 90, and removes high frequency switching noise and delivers AC power 60 through a current sensor 50 and soft start circuit 55 to an input AC power line 25, 30 of a unit under test (UUT) 5.)
Thrap fails to teach, wherein the load current regulator includes two transistors connected to one another in series configured and adapted to switch OFF or ON together.
In analogous art Kim et al teaches, wherein the load current regulator (Fig 2, col 6, ln 67 – col 7, ln 1 – 2 The controller 230) includes two transistors connected to one another in series (Fig 2, col 6, ln 59 The MOSFET switches 251 and 253) configured and adapted to switch OFF (Fig 2, col 6, ln 67 – col 7, ln 1 – 2 The controller 230 can turn the MOSFET switches 251 and 253 off in response to receiving data indicating that a fault condition has occurred) or ON together. (Fig 2, col 7, ln 49 – 51 to place the bi-directional converter 240 into a discharging mode, the controller 230 may turn both MOSFET switches 251 and 253 fully on.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thrap to replace transistors Q1 and Q2 of Thrap with transistors 251 and 253 of Kim et al that are connected to one another in series configured and adapted to switch OFF or ON together taught by [Kim et al:] for the benefit of providing back-up power to a UPS when grid power is unavailable. [Kim et al: Col. 1, Ln. 21 – 25 As a result, an uninterrupted supply of power can be provided to the load. Frequently, such a UPS may provide power for a sufficient time for the powered load to perform operations needed to power down smoothly, such as a computer finishing its current tasks and saving data from those tasks to permanent memory.]

In re claim 9 Thrap in view of Kim et al teaches the limitations of claim 1 which this claim depends on.
 	Thrap further teaches, wherein the voltage input is AC. (Fig 1, col 2, ln 5-7 Referring to FIG. 1, shown is a simplified diagram of a high efficiency electronic load (HEEL) with an alternating current AC input; Fig 2, col 2, ln 27-28 Power is applied to the UUT 5 through the AC input 25, 30)

In re claim 10 Thrap teaches, a system for regeneratively testing electrically powered equipment, the system comprising: a power source; (Fig 1, col 2, ln 5-7 Referring to FIG. 1, shown is a simplified diagram of a high efficiency electronic load (HEEL) with an alternating current AC input; Fig 2, col 2, ln 27-28 Power is applied to the UUT 5 through the AC input 25, 30) a unit under test (UUT) having a voltage input electrically connected to the power source; (Fig 1, col 2, ln 5-7 Referring to FIG. 1, shown is a simplified diagram of a high efficiency electronic load (HEEL) with an alternating current AC input; Fig 2, col 2, ln 27-28 Power is applied to the UUT 5 through the AC input 25, 30) and a regenerative load system (RLS) electrically connected to the UUT, comprising: a RLS voltage input electrically connected to the UUT; (Fig 1, col 2, ln 5-7 Referring to FIG. 1, shown is a simplified diagram of a high efficiency electronic load (HEEL) with an alternating current AC input; Fig 2, col 2, ln 27-28 Power is applied to the UUT 5 through the AC input 25, 30) a load current regulator electrically connected to the RLS voltage input; (Fig 1, col 2, ln 7-10 A switch mode power factor corrected (PFC) input rectifier circuit 10 receives an AC voltage input 75 and produces a high voltage positive and negative direct current (DC) voltage output 80) a fly back rectifier electrically connected to the load current regulator; (Fig 1, col 2, ln 10-13 A high frequency switching inverter 15 has an input 85 coupled to the high voltage positive and negative DC voltage output 80) and a current output electrically connected to the fly back rectifier, wherein the current output is configured and adapted to provide current to at least one of the UUT or the power source. (Fig 1, col 2, ln 10-17 A high frequency switching inverter 15 has an input 85 and produces an AC output 90. An output filter 20 has an input 95 coupled to the AC output 90, and removes high frequency switching noise and delivers AC power 60 through a current sensor 50 and soft start circuit 55 to an input AC power line 25, 30 of a unit under test (UUT) 5.)
Thrap fails to teach, wherein the load current regulator includes two transistors connected to one another in series configured and adapted to switch OFF or ON together.
In analogous art, Kim et al teaches, wherein the load current regulator (Fig 2, col 6, ln 67 – col 7, ln 1 – 2 The controller 230) includes two transistors connected to one another in series (Fig 2, col 6, ln 59 The MOSFET switches 251 and 253) configured and adapted to switch OFF (Fig 2, col 6, ln 67 – col 7, ln 1 – 2 The controller 230 can turn the MOSFET switches 251 and 253 off in response to receiving data indicating that a fault condition has occurred.) or ON Fig 2, col 7, ln 49 – 51 to place the bi-directional converter 240 into a discharging mode, the controller 230 may turn both MOSFET switches 251 and 253 fully on.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thrap to replace transistors Q1 and Q2 of Thrap with transistors 251 and 253 of Kim et al that are connected to one another in series configured and adapted to switch OFF or ON together taught by [Kim et al:] for the benefit of providing back-up power to a UPS when grid power is unavailable. [Kim et al: Col. 1, Ln. 21 – 25 As a result, an uninterrupted supply of power can be provided to the load. Frequently, such a UPS may provide power for a sufficient time for the powered load to perform operations needed to power down smoothly, such as a computer finishing its current tasks and saving data from those tasks to permanent memory.]

In re claim 18 Thrap in view of Kim et al teaches the limitations of claim 10 which this claim depends on.
 	Thrap further teaches, wherein the voltage input is AC. (Fig 1, col 2, ln 5-7 Referring to FIG. 1, shown is a simplified diagram of a high efficiency electronic load (HEEL) with an alternating current AC input; Fig 2, col 2, ln 27-28 Power is applied to the UUT 5 through the AC input 25, 30)

In re claim 19, Thrap teaches, a method for regeneratively testing electrically powered equipment, (Fig 1, col 2, ln 5-17 Referring to FIG. 1, shown is a simplified diagram of a high efficiency electronic load (HEEL) with an alternating current AC input. A switch mode power factor corrected (PFC) input rectifier circuit 10 receives an AC voltage input 75 and produces a high voltage positive and negative direct current (DC) voltage output 80. A high frequency switching inverter 15 has an input 85 coupled to the high voltage positive and negative DC voltage output 80 and produces an AC output 90. An output filter 20 has an input 95 coupled to the AC output 90, and removes high frequency switching noise and delivers AC power 60 through a current sensor 50 and soft start circuit 55 to an input AC power line 25, 30 of a unit under test (UUT) 5) the method comprising: outputting a voltage with a unit under test (UUT); Fig 2, col 2, ln 27-30 Power is applied to the UUT 5 through the AC input 25, 30 which in turn applies its AC output voltage 75 to the HEEL) receiving the voltage with a regenerative load system electrically connected to the UUT; (Fig 2, col 2, ln 27-29 Power is applied to the UUT 5 through the AC input 25, 30 which in turn applies its AC output voltage 75 to the HEEL through input through circuit breaker CB1 115. C1 120, L1 125, Q1 130, Q2 135, T1 140); and receiving current in a voltage input of at least one of a power source or the regenerative load system. (Fig 1, col 2, ln 14-17 An output filter 20 has an input 95 coupled to the AC output 90, and removes high frequency switching noise and delivers AC power 60 through a current sensor 50 and soft start circuit 55 to an input AC power line 25, 30 of a unit under test (UUT) 5)
 	Thrap fails to teach, regulating current through a load current regulator of the regenerative load system when both of two transistors of the load current regulator are in an ON position;
 In analogous art, Kim et al teaches, regulating current (Fig 2, col 6, ln 59 – 60 The MOSFET switches 251 and 253 are used to regulate charging and discharging current of the battery 235) through a load current regulator of the regenerative load system (Fig 2, col 6, ln 67 – col 7, ln 1 – 2 The controller 230) when both of two transistors of the load current regulator are in an ON position; (Fig 2, col 7, ln 49 – 51 to place the bi-directional converter 240 into a discharging mode, the controller 230 may turn both MOSFET switches 251 and 253 fully on); wherein the load current regulator (Fig 2, col 6, ln 67 – col 7, ln 1 – 2 The controller 230) includes two transistors connected to one another in series (Fig 2, col 6, ln 59 The MOSFET switches 251 and 253) configured and adapted to switch OFF (Fig 2, col 6, ln 67 – col 7, ln 1 – 2 The controller 230 can turn the MOSFET switches 251 and 253 off in response to receiving data indicating that a fault condition has occurred) or ON together. (Fig 2, col 7, ln 49 – 51 to place the bi-directional converter 240 into a discharging mode, the controller 230 may turn both MOSFET switches 251 and 253 fully on.)
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thrap to replace transistors Q1 and Q2 of Thrap with transistors 251 and 253 of Kim et al that are connected to Kim et al:] for the benefit of providing back-up power to a UPS when grid power is unavailable. [Kim et al: Col. 1, Ln. 21 – 25 As a result, an uninterrupted supply of power can be provided to the load. Frequently, such a UPS may provide power for a sufficient time for the powered load to perform operations needed to power down smoothly, such as a computer finishing its current tasks and saving data from those tasks to permanent memory.]

6.	Claims 3 – 8, 12 – 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Thrap in view of Kim et al as applied to claims 1, 9, 10, 18, and 19 above, and further in view of Deboy et al (US2013/0009700A1) (herein after Deboy et al)

In re claim 3, Thrap in view of Kim et al teach the limitations of claim 1, which this claim depends on.
Thrap in view of Kim et al fail to teach, wherein the transistors are field effect transistors (FETs) connected to one another in series.
 	In analogous art, Deboy et al teaches, wherein the transistors are field effect transistors (FETs) connected to one another in series. (Fig 4, Fig 5A para [0056] Referring to FIG. 5A, which illustrates a first embodiment for implementing the switches, the switches may be implemented as MOSFETs, specifically as n-type MOSFETs. Electronic switch 42 in FIG. 5A represents an arbitrary one of the switches 421 - 424 A MOSFET, such as the n-type MOSFET illustrated in FIG. 5A has an integrated diode that is also illustrated in FIG. 5A. This diode is known as body diode and may act as a freewheeling element.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thrap in view of Kim et al et al to include two transistors connected to one another in series taught by [Deboy et al:] because this will allow the transistors to be driven with a PWM signal [Deboy et al:[0051] The drive signal S42 1-S42 4 are pulse-width modulated (PWM) drive signals configured to switch the corresponding switch 421 - 424 on and off.]

In re claim 4, Thrap in view of Kim et al teach the limitations of claim 1, which this claim depends on.
Thrap in view of Kim et al fail to teach, wherein the fly back rectifier includes two transistors connected to one another in series.
In analogous art, Deboy et al teaches, wherein the load current regulator includes two transistors connected to one another in series. (Fig 4, para [0050] The load paths of the two switches of one half-bridge circuit are connected in series between the input terminals 21, 22, where a first switch 42 1 and a second switch 42 2 form the first half-bridge, and a third switch 42 3 and a fourth switch 42 4 form the second half-bridge)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thrap in view of Kim et al to include a flyback rectifier with two transistors connected to one another in series taught by [Deboy et al.] because this will allow the transistors to be driven with a PWM signal [Deboy et al. [0051] The drive signal S42 1-S42 4 are pulse-width modulated (PWM) drive signals configured to switch the corresponding switch 42 1-42 4 on and off.]

In re claim 5 Thrap in view of Kim et al in view of Deboy et al teach the limitations of claim 4 which this claim depends on.
Deboy et al further teaches, wherein the transistors are field effect transistors (FETs) connected to one another in series. (Fig 4, Fig 5A para [0056] Referring to FIG. 5A, which illustrates a first embodiment for implementing the switches, the switches may be implemented as MOSFETs, specifically as n-type MOSFETs. Electronic switch 42 in FIG. 5A represents an arbitrary one of the switches 42 1-42 4. A MOSFET, such as the n-type MOSFET illustrated in FIG. 5A has an integrated diode that is also illustrated in FIG. 5A. This diode is known as body diode and may act as a freewheeling element.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thrap in view of Kim et al in view of Deboy et al to include two transistors connected to one another in series taught by Deboy et al because this will allow the transistors to be driven with a PWM signal [Deboy et al. [0051] The drive signal S42 1-S42 4 are pulse-width modulated (PWM) drive signals configured to switch the corresponding switch 42 1-42 4 on and off.]

In re claim 6, Thrap in view of Kim et al in view of Deboy et al teach the limitations of claim 4 which this claim depends on.
 	Deboy et al further teaches, wherein, when a first of the two transistors of the fly back rectifier is on, a second transistor of the two transistors of the fly back rectifier is off. (Fig 4, para [0053] the first and fourth switches 421, 424 are switched on and off synchronously, while the second and third switches 422, 423 are permanently switched off)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thrap in view of Kim et al in view of Deboy et al to include a fly back rectifier where, when a first of the two transistors of the fly back rectifier is on, a second transistor of the two transistors of the fly back rectifier is off  taught by [Deboy et al] because this will allow the transistors to be driven with a PWM signal [Deboy et al. [0051] The drive signal S42 1-S42 4 are pulse-width modulated (PWM) drive signals configured to switch the corresponding switch 42 1- 42 4 on and off.]

In re claim 7 Thrap in view of Kim et al in view of Deboy et al teach the limitations of claim 4 which this claim depends on.
 	Deboy et al further teaches, wherein each transistor of the fly back rectifier is operatively connected to a respective gate drive. (Fig 4, para [0051] the drive circuit 45 is configured to individually adjust the duty cycle of each of the drive signals S42 1- S42 4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thrap in view of Kim et al in view of Deboy et al to include a fly back rectifier where, each transistor of the fly back rectifier is operatively connected to a respective gate drive taught by [Deboy et al] because this will allow the transistors to be driven with a PWM signal [Deboy et al. [0051] The drive signal S42 1-S42 4 are pulse-width modulated (PWM) drive signals configured to switch the corresponding switch 42 1- 42 4 on and off.]
In re claim 8, Thrap in view of Kim et al teaches the limitations of claim 1 which this claim depends on.
 	Thrap fails to teach, further comprising a common gate drive operatively connected to the load current regulator for PWM voltage control.
 	In analogous art, Deboy et al teaches, further comprising a common gate drive operatively connected to the load current regulator for PWM voltage control. (Fig 4, para [0051] these control signals S42 1-S42 4 are provided by a drive circuit 45 dependent on the reference signals SREF received from the controller 5. The drive signal S42 1- S42 4 are pulse-width modulated (PWM) drive signals configured to switch the corresponding switch 42 1-42 4 on and off.)
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thrap in view of Kim et al to include a common gate drive operatively connected to a load current regulator for PWM voltage control taught by [Deboy et al] because this will allow the transistors to be driven with a PWM signal [Deboy et al. [0051] The drive signal S42 1-S42 4 are pulse-width modulated (PWM) drive signals configured to switch the corresponding switch 42 1- 42 4 on and off.]

	In re claim 12, Thrap in view of Kim et al teach the limitations of claim 10, which this claim depends on.
 	In analogous art, Deboy et al teaches, wherein the transistors are field effect transistors (FETs) connected to one another in series. (Fig 4, Fig 5A para [0056] Referring to FIG. 5A, which illustrates a first embodiment for implementing the switches, the switches may be implemented as MOSFETs, specifically as n-type MOSFETs. Electronic switch 42 in FIG. 5A represents an arbitrary one of the switches 42 1-42 4. A MOSFET, such as the n-type MOSFET illustrated in FIG. 5A has an integrated diode that is also illustrated in FIG. 5A. This diode is known as body diode and may act as a freewheeling element.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thrap in view of Kim et al to include two transistors connected to one another in series taught by [Deboy et al.] Deboy et al. [0051] The drive signal S42 1-S42 4 are pulse-width modulated (PWM) drive signals configured to switch the corresponding switch 42 1-42 4 on and off.]

	In re claim 13, Thrap in view of Kim et al teach the limitations of claim 10, which this claim depends on.
Thrap in view of Kim et al fail to teach, wherein the fly back rectifier includes two transistors connected to one another in series.
	In analogous art, Deboy et al teaches, wherein the load current regulator includes two transistors connected to one another in series. (Fig 4, para [0050] The load paths of the two switches of one half-bridge circuit are connected in series between the input terminals 21, 22, where a first switch 42 1 and a second switch 42 2 form the first half-bridge, and a third switch 42 3 and a fourth switch 42 4 form the second half-bridge)
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thrap in view of Kim et al to include a flyback rectifier with two transistors connected to one another in series taught by [:Deboy et al] because this will allow the transistors to be driven with a PWM signal [Deboy et al:[0051] The drive signal S42 1-S42 4 are pulse-width modulated (PWM) drive signals configured to switch the corresponding switch 42 1-42 4 on and off.]

In re claim 14, Thrap in view of Kim et al in view of Deboy et al teach the limitations of claim 13, which this claim depends on.
 	Deboy et al further teaches, wherein the transistors are field effect transistors (FETs) connected to one another in series. (Fig 4, Fig 5A para [0056] Referring to FIG. 5A, which illustrates a first embodiment for implementing the switches, the switches may be implemented as MOSFETs, specifically as n-type MOSFETs. Electronic switch 42 in FIG. 5A represents an arbitrary one of the switches 42 1-42 4. A MOSFET, such as the n-type MOSFET illustrated in FIG. 5A has an integrated diode that is also illustrated in FIG. 5A. This diode is known as body diode and may act as a freewheeling element.)
Thrap in view of Kim et al in view of Deboy et al to include two transistors connected to one another in series taught by [Deboy et al.] because this will allow the transistors to be driven with a PWM signal [Deboy et al. [0051] The drive signal S42 1-S42 4 are pulse-width modulated (PWM) drive signals configured to switch the corresponding switch 42 1-42 4 on and off.]

	In re claim 15, Thrap in view of Kim et al in view of Deboy et al teach the limitations of claim 13 which this claim depends on.
 	Deboy et al further teaches, wherein, when a first of the two transistors of the fly back rectifier is on, a second transistor of the two transistors of the fly back rectifier is off. (Fig 4, para [0053] the first and fourth switches 421, 424 are switched on and off synchronously, while the second and third switches 422, 423 are permanently switched off)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thrap in view of Kim et al in view of Deboy et al to include a fly back rectifier where, when a first of the two transistors of the fly back rectifier is on, a second transistor of the two transistors of the fly back rectifier is off  taught by [Deboy et al] because this will allow the transistors to be driven with a PWM signal [Deboy et al. [0051] The drive signal S42 1-S42 4 are pulse-width modulated (PWM) drive signals configured to switch the corresponding switch 42 1- 42 4 on and off.]

	In re claim 16 Thrap in view of Kim et al in view of Deboy et al teach the limitations of claim 13 which this claim depends on.
	Deboy et al further teaches, wherein each transistor of the fly back rectifier is operatively connected to a respective gate drive. (Fig 4, para [0051] the drive circuit 45 is configured to individually adjust the duty cycle of each of the drive signals S42 1- S42 4)
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thrap in view of Kim et al in view of Deboy et al to include a fly back rectifier where, each transistor of the fly back Deboy et al] because this will allow the transistors to be driven with a PWM signal [Deboy et al. [0051] The drive signal S42 1-S42 4 are pulse-width modulated (PWM) drive signals configured to switch the corresponding switch 42 1- 42 4 on and off.]

In re claim 17, Thrap in view of Kim et al teaches the limitations of claim 10 which this claim depends on.
 	Thrap in view of Kim et al fail to teach, wherein the regenerative load system includes a common gate drive operatively connected to the load current regulator for PWM voltage control.
 	In analogous art, Deboy et al teaches, wherein the regenerative load system includes a gate drive operatively connected to the load current regulator for PWM voltage control. (Fig 4, para [0051] these control signals S42 1-S42 4 are provided by a drive circuit 45 dependent on the reference signals SREF received from the controller 5. The drive signal S42 1- S42 4 are pulse-width modulated (PWM) drive signals configured to switch the corresponding switch 42 1-42 4 on and off.)
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thrap in view of Kim et al to include a common gate drive operatively connected to a load current regulator for PWM voltage control taught by [Deboy et al] because this will allow the transistors to be driven with a PWM signal [Deboy et al. [0051] The drive signal S42 1-S42 4 are pulse-width modulated (PWM) drive signals configured to switch the corresponding switch 42 1- 42 4 on and off.]

In re claim 20, Thrap in view of Kim et al teach the limitations of claim 19 which this claim depends on.
 	In analogous art, Deboy et al teaches, further comprising allowing the current through a fly back rectifier. (Fig 2, col 2, ln 10-12 A high frequency switching inverter 15 has an input 85 coupled to the high voltage positive and negative DC voltage output 80)
Thrap in view of Kim et al to include allowing the current through the fly back rectifier taught by [Deboy et al.] for the benefit of allowing AC voltage and current to be output [Deboy et al. [0048] It should be noted that, since the output voltage v2 and the output current i1 are alternating signals]

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dickey (US 20170070056 A1) ABSTRACT: A load balancing circuit comprising a first power source, a first field effect transistor (FET) device having a drain terminal connected to the first power source and a source terminal connected to a first node, a first resistor connected to the first node and a second node, a load connected to the second node, a second FET device having a drain terminal connected to the first node and a source terminal connected to the second node, a third FET device having a collector terminal connected to a gate terminal of the first FET device and an emitter terminal connected to the second node, and a second resistor connected to a base terminal of the third FET device and the first node.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.O.N/
Examiner
Art Unit 2866



/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866